EXHIBIT FORM OF REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of —, 2009 by and among Oilsands Quest Inc., a Colorado corporation (the “Company”), and the several holders who are signatories to this Agreement (each a “Holder,” and together the “Holder”). Capitalized terms used herein and not otherwise defined shall have the meanings ascribed to them in Section 1.1 hereof. RECITALS WHEREAS, pursuant to multiple Subscription Agreements, each dated as of —, 2009 (collectively, the “Subscription Agreements”), each between the Company and a Holder, the Company has agreed to issue and sell to the Holders an aggregate of — shares (the “Securities”) of the Company’s common stock, $0.001 par value per share; WHEREAS, the obligations of the Company and the Holders under the Subscription Agreements are conditioned upon, among other things, the execution and delivery of this Agreement by the Company and the Holders. NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth herein and for good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: AGREEMENT ARTICLE IDEFINITIONS 1.1Definitions.As used in this Agreement, and unless the context requires a different meaning, the following terms have the meanings indicated: “Affiliate” means any Person who is an “affiliate” as defined in Rule 12b-2 of the General Rules and Regulations under the Exchange Act. “Agreement” means this Agreement as the same may be amended, supplemented or modified in accordance with the terms hereof. “Allowable Suspension Period” has the meaning set forth in Section 4.4. “Board of Directors” means the Board of Directors of the Company. “Closing Date” has the meaning set forth in the Subscription Agreements. “Common Stock” means the Company’s common stock, $0.001 par value per share, and any securities into which such shares of common stock may hereinafter be reclassified. “Company” has the meaning set forth in the preamble to this Agreement. “Holders” has the meaning set forth in the preamble to this Agreement. “Effectiveness Period” has the meaning set forth in Section 3.2(a). “Event” has the meaning set forth in Section 3.3. EX-47 “Event Payment Date” has the meaning set forth in Section 3.3. “Event Payment Shares” means shares of Common Stock, if any, issued by the Company as Event Payments, or as interest on Event Payments, pursuant to Section 3.3. “Event Payments” has the meaning set forth in Section 3.3. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations of the SEC thereunder. “FINRA” means the Financial Industry Regulatory Authority (or any successor entity thereto). “Governmental Authority” means the government of any nation, state, province, city, locality or other political subdivision thereof, any entity exercising executive, legislative, judicial, regulatory or administrative functions of or pertaining to government, and any corporation or other entity owned or “Indemnified Party” has the meaning set forth in Section 5.3. “Loss” has the meaning set forth in Section 5.1. “Person” means any individual, firm, corporation, partnership, limited liability company, trust, incorporated or unincorporated association, joint venture, joint stock company, limited liability company, Governmental Authority or other entity of any kind, and shall include any successor (by merger or otherwise) of such entity. “Subscription Agreements” has the meaning set forth in the recitals to this Agreement. “Registrable Securities” means, subject to Section 2.2 below (a) the Securities; (b) any Event Payment Shares; and (c) any Common Stock issued as (or issuable upon the conversion or exercise of any warrant, right or other security which is issued as) a dividend or other distribution with respect to, or in exchange for or in replacement of the Securities or Event Payment Shares. “Registration Expenses” has the meaning set forth in Section 4.3. “Registration Statement” means a registration statement filed pursuant to the Securities Act. “Required Effectiveness Date” means the earlier of (i) the date that is sixty (60) days from the Closing Date and (ii) the fifth (5th) business day after the Company is notified (orally or in writing, whichever is earlier) by the SEC that a Registration Statement will not be “reviewed” or will not be subject to further review, unless the Registration Statement has been declared effective prior to such date. “Required Filing Date” has the meaning set forth in Section 3.1. “SEC” means the United States Securities and Exchange Commission or any similar or successor agency then having jurisdiction to enforce the Securities Act. “SEC Guidance” means (i) any publicly-available written or oral guidance, comments, requirements or requests of the Staff and (ii) the Securities Act. “Securities” has the meaning set forth in the preamble to this Agreement. EX-48 “Securities Act” means the Securities Act of 1933, as amended, and the rules and regulations of the SEC promulgated thereunder. “Staff” means the staff of the SEC. ARTICLE IIGENERAL; SECURITIES SUBJECT TO THIS AGREEMENT 2.1Grant of Rights.The Company hereby grants registration rights to the Holders upon the terms and conditions set forth in this Agreement. 2.2Registrable Securities.For the purposes of this Agreement, securities of the Company listed in clauses (a), (b) and (c) of the definition of “Registrable Securities” in Section 1.1 hereof will cease to be Registrable Securities, when (i) a Registration Statement covering such Registrable Securities has been declared effective under the Securities Act by the SEC and all such Registrable Securities have been disposed of pursuant to such effective Registration Statement, (ii) the entire amount of the Registrable Securities owned by a Holders may be sold in a single sale, in the opinion of counsel satisfactory to the Company and such Holders, each in their reasonable judgment (it being agreed that Paul, Weiss, Rifkind, Wharton & Garrison LLP shall be satisfactory counsel), pursuant to Rule 144 (or any successor provision then in effect) under the Securities Act without any limitation as to volume and without the requirement for the Company to be in compliance with the current public information required under Rule 144 or (iii) such Registrable Securities have been sold pursuant to Rule 144 under the Securities Act. ARTICLE
